DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 15th, 2022 is acknowledged.  The traversal is on the ground(s) that the Applicant does not see that searching a method of use of an apparatus as imposing an undue burden over searching for the apparatus itself.  This is not found persuasive because the method requires searching in areas which are not encompassing of the device and vice versa.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	With respect to claim 3, Applicant’s specification fails to provide proper antecedence for “the collar protrudes at an angle from zero degrres to ninety degrees from the longitudinal axis of the device”.  Applicant’s specification only provides support for the extension protruding from the device at an angle from 1 degree to 90 degrees, see [0022]. 	With respect to claim 10, Applicant’s specification fails to provide proper antecedence for “…is collinearly fused to the stem of the drill bit”.

Claim Objections
Claim 6 is objected to because of the following informalities:  Applicant uses the phrase “first potion” in line 4 this should read “first portion”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Applicant uses the phrase “first potion” in line 4 this should read “first portion”.  Along with, “said second potion” in lines 6-7 that should read “said second portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 5, Applicant recites “a semi-cylindrical portion having a first end and a second end” in line 3, “an exterior convex surface” in line 4.  It is unclear if Applicant is attempting to claim a second, distinct a semi-cylindrical portion having a first end and a second end and additional an exterior convex surface, or if Applicant is attempting to recite back to the structures previously recited in claim 1.  Claim 5 in its current construction depends from claim 1 and said structures are already present within claim 1.  The Examiner suggests amending claim 5 back to independent form as it appears correct the issues at hand.
 	Regarding claims 6-7, Applicant recites “a collar on the first end of the device, said collar having a central bore/opening”.  It is unclear if Applicant is attempting to claim the device has a second, distinct collar from the one set forth in line 13 of claim 1 or is attempting to recite back to the collar of claim 1.  If Applicant amends claim 5 to be independent as suggested with respect to the 112(b) rejection of claim 5 it would correct this matter as well.
  	Claim 10 is rejected under 35 U.S.C. 11(b0 as it depends from a rejected base claim and does not correct the issues at hand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garlock et al. (US 2018/0042631).  	With respect to claims 1, 3 and 5-10 the Examiner notes that the channel drilled through a bone, the drill bit, drill stem and bone cutting head are all only functionally recited and their structures are not positively recited or imported into the claims. 
 Regarding claim 1, Garlock et al. disclose a device capable of use as a suture transfer device (14, figure 2) for passing a connection element through a channel drilled through a bone, comprising a semi-cylindrical portion (see figure below) having a first end (see figure below) and a second end (see figure below), an inner surface (see figure below) and an exterior convex surface (see figure below), and said inner surface being sized to define a trough (see figure below) within the semi-cylindrical portion, and said exterior convex surface sized to be smaller than the diameter of the channel drilled through a bone (if one so chooses to pass the device through bone instead of soft tissue), and said device having an overall length greater than the length of the channel drilled through a bone (if one so chooses to pass the device through bone instead of soft tissue), and said inner surface providing a passageway for a connection element when the device is within the channel drilled through a bone, and a collar (30) on the first end of the device, the collar having a central bore (35), and the collar further defines an open slot (see figure below) from the central bore to the outer perimeter of the collar, and the second end of the device defining an insertion end (figures 4-21).
Regarding claim 3, Garlock et al. disclose the collar protrudes at an angle from zero degrees to ninety degrees from the longitudinal axis of the device (figure 2).
Regarding claim 5, Garlock et al. disclose the suture transfer device of claim 1 adapted for use with a drill bit having a drill stem and a bone cutting head comprising; a semi-cylindrical portion (see figure below) having a first end (see figure below) and a second end (see figure below), an inner concave surface (see figure below) and an exterior convex surface (see figure below), and the inner concave surface being sized to accept a drill bit seated within the semi-cylindrical portion (if one so chooses to use the device with a drill bit), and the exterior convex surface sized to match the bore produced by the bone cutting head of the drill bit (if one so chooses to use the device with a drill disposed inside), and the first end adapted to collinearly align with the drill stem of the drill bit, and said second end adapted to seat against the bone cutting head of the drill bit (if one so chooses to use the device with a drill disposed inside).
Regarding claim 6, Garlock et al. disclose a collar (30) on the first end of the device, the collar having a central opening (35) with a first potion (see figure below) and a second portion (see figure below), the first portion being adapted to accept the drill bit through the opening, and the second portion being contiguously aligned with the inner convex surface of the semi-cylindrical portion of the device (figures 2 & 4), wherein the stem of the drill bit seats against the collar.
Regarding claim 7, Garlock et al. disclose a collar (30) on the first end of the device, the collar having a central opening (35) with a first potion (see figure below) and a second portion (see figure below), the first portion being adapted to accept the drill bit through the opening, and the second portion being larger (second portion has a larger outside diameter due to 32) than the diameter of the semi-circular portion of the device, the second potion adapted to accept the drill stem of the drill bit and provides for the stem to seat against the first end of the semi-cylindrical portion of the device.
 Regarding claim 9, Garlock et al. disclose the device is comprised of plastic (¶45). 	Regarding claim 10, the claimed phrase “collinearly fused to” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.   	With regard to claim 10, it is noted that the device of Garlock et al. appears to be substantially identical to the device claimed, although potentially produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

    PNG
    media_image1.png
    465
    772
    media_image1.png
    Greyscale

	
	
Regarding claim 1, Acevedo et al. disclose a device capable of use as a suture transfer device (10, figures 1-2) for passing a connection element through a channel drilled through a bone, comprising a semi-cylindrical portion (see figure below) having a first end (see figure below) and a second end (see figure below), an inner surface (see figure below) and an exterior convex surface (see figure below), and said inner surface being sized to define a trough (see figure below) within the semi-cylindrical portion, and said exterior convex surface sized to be smaller than the diameter of the channel drilled through a bone (if one so chooses to pass the device through bone instead of soft tissue), and said device having an overall length greater than the length of the channel drilled through a bone (if one so chooses to pass the device through bone instead of soft tissue), and said inner surface providing a passageway for a connection element when the device is within the channel drilled through a bone, and a collar (18) on the first end of the device, the collar having a central bore (bore which runs central to the device along the entire length which forms the inner surface and trough), and the collar further defines an open slot (see figure below) from the central bore to the outer perimeter of the collar, and the second end of the device defining an insertion end (figures 1-4).
Regarding claim 8, Acevedo et al. disclose the device is comprised of metal (¶24).

    PNG
    media_image2.png
    625
    774
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775